DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “a/the branching ration at a/the branch section” in line 4. The combination of “a” or “the” of the respective “branch ration” and “branch section” that is being claimed is unclear. Claim 4 is also dependent on claim 1, which means there would not be antecedent support for “the branch ration” and “the branch section”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lissel et al. (US 6,686,867, hereby referred as Lissel).
Regarding claim 1, Lissel teaches the following:
an antenna device comprising: 
a ground layer (element 76, figures 7-8) made of an electric conductor; 
a plurality of array antennas (elements 70, figures 7-10) provided in a layer above the ground layer so as to be spaced apart from the ground layer (as shown in figure 8); and 
a Rotman lens (element 22, figures 7-8) provided in a layer below the ground layer so as to be spaced apart from the ground layer (as shown in figure 8), 
each of the plurality of array antennas (i) including: a power feed line (power feed line connecting elements 64 or 86 together, figure 7 or 10) at a center of which a feedpoint (element 80, figures 7-8, column 4, lines 33-38; and column 9, lines 56-60) is located; and a plurality of antenna elements (elements 64 or 86, figures 7-10) connected to the power feed line (as shown in figures 7-10) and (ii) having a point symmetric shape with respect to the feedpoint as a center of symmetry (as shown in figure 7, column 4, lines 33-38; and column 9, lines 56-60), 
the feedpoint of each of the plurality of array antennas being coupled to an end of any one of output ports of the Rotman lens via a slot provided in the ground layer (as shown in figure 8, column 10, lines 7-17).

Regarding claim 2, Lissel as referred in claim 1 teaches the following:
wherein in a case where an effective wavelength, on the power feed line, of a center frequency of an operation band of the antenna device is defined as a center wavelength λ, a branch section (elements Z1 and Z3, figure 10), which is a section at which each of the plurality of antenna elements is connected to the power feed line (as shown in figure 10), is constituted by a plurality of unit sections which are continuously provided and each of which has a length of λ/4 along a direction in which the power feed line extends (column 10, line 51 – column 11, line 7), and the plurality of unit sections have respective widths (as shown in figure 10) each of which is determined so that characteristic impedances of each adjacent ones of the plurality of unit sections match each other (column 10, line 51 – column 11, line 7).

Regarding claim 6, Lissel as referred in claim 1 teaches the following:
wherein the plurality of antenna elements (elements 64 or 86, figures 7-10) are congruent (as shown in figures 7-10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lissel et al. (US 6,686,867, hereby referred as Lissel) in view of Kolak (US 5,712,644, hereby referred as Kolak). 
Regarding claim 3, Lissel as referred in claim 2 teaches the following:
wherein the branch section includes a first section (Z1, figure 10), a second section (Z3, figure 10), that are continuously provided from upstream to downstream along the power feed line (power feed line connecting elements 64 or 86 together, figure 7 or 10); each of the plurality of antenna elements (elements 86, figure 10) is connected to the vicinity of a boundary between the first section and the second section (as shown in figure 10); the second section has a width with which a branching ratio at the branch section has a predetermined value (As shown in figure 10, column 10, line 51 – column 11, line 7); the first section (Z1, figure 10) has a width with which a combined impedance between the second section and an antenna element branched from the branch section matches a characteristic impedance upstream of the branch section (column 10, line 51 – column 11, line 7).
Lissel does not teach the branch section includes a third section, and the third section has a width with which a characteristic impedance of the second section matches a characteristic impedance downstream of the branch section.
Kolak suggests the teachings of having a third section, and the third section has a width with which a characteristic impedance of the second section matches a characteristic impedance downstream of the branch section, since Kolak teaches the use of having multiple impedance transformer sections (elements 52, figure 3) that can be used for impedance matching (as shown in figure 3, column 3, lines 25-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the branch section of Lissel to include a third section, and the third section has a width with which a characteristic impedance of the second section matches a characteristic impedance downstream of the branch section as suggested by the teachings of Lissel in order to further reduce reflections and assure uniform power coupling between the antenna elements and the power feed lines (column 3, lines 25-39).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lissel et al. (US 6,686,867, hereby referred as Lissel) in view of Koscica et al. (US 6,014,112, hereby referred as Koscica).
Regarding claim 4, as best understood, Lissel as referred in claim 1 teaches the antenna device with the exception for the following:
wherein: the number of the plurality of antenna elements is 4 or more; and a/the branching ratio at a/the branch section at which each of the plurality of antenna elements is connected is lower as the branch section is provided more upstream along the power feed line and is higher as the branch section is provided more downstream along the power feed line.
However Lissel does teach the number of the plurality of antenna elements is 4 or more (as shown in figure 7). Lissel also teaches about the branch sections (elements Z0-Z3, figure 10) having different widths.
Koreyasu suggests the teachings of wherein the number of the plurality of antenna elements (elements 22-28, figure 2) is 4 or more; and a/the branching ratio at a/the branch section at which each of the plurality of antenna elements is connected is lower as the branch section is provided more upstream along the power feed line and is higher as the branch section is provided more downstream along the power feed line (as shown in figure 2 and described in the corresponding specification, the branch sections (elements 34-36, 38-40, and 42-44) get smaller the more downstream, which means the branch ratio gets higher the further downstream along the power feed line).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a/the branching ratio at a/the branch section at which each of the plurality of antenna elements is connected of Lissel to be lower as the branch section is provided more upstream along the power feed line and is higher as the branch section is provided more downstream along the power feed line as suggested by the teachings of Koreyasu as changing the widths along the power feed line can be used to . 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lissel et al. (US 6,686,867, hereby referred as Lissel) in view of Koreyasu et al. (US 2005/0259028, hereby referred as Koreyasu).
Regarding claim 5, Lissel as referred in claim 1 teaches the antenna device with the exception for the following:
wherein: the power feed line includes (1) a power feed section including the feedpoint and extending along a first direction, (2) a first radiation section extending from one end of the power feed section along one of two directions of a second direction that intersects with the first direction, and (3) a second radiation section extending from the other end of the power feed section along the other of the two directions of the second direction; one or more antenna elements connected to the first radiation section and one or more antenna elements connected to the second radiation section are arranged on the same straight line; an end section including the end of the any one of the output ports of the Rotman lens, which end is coupled to the feedpoint, extends along the first direction; and a section of the any one of the output ports which section is continuous with the end section extends along the second direction.
However Lissel does teach the power feed line includes (1) a power feed section including the feedpoint (element 80, figure 7) and extending along a first direction; an end section including the end of the any one of the output ports (element 78, figure 7) of the Rotman lens, which end is coupled to the feedpoint (column 10, lines 7-12), extends along the first direction (as shown in figures 6-7); and a section of the any one of the output ports which section is continuous with the end section extends along a second direction (as shown in figures 6-7).

It would have been obvious to one of ordinary skill in the art before the effective filing date to have the power feed line of Lissel to include a power feed section including the feedpoint and extending along a first direction, a first radiation section extending from one end of the power feed section along one of two directions of a second direction that intersects with the first direction, and a second radiation section extending from the other end of the power feed section along the other of the two directions of the second direction; one or more antenna elements connected to the first radiation section and one or more antenna elements connected to the second radiation section are arranged on the same straight line; an end section including the end of the any one of the output ports of the Rotman lens, which end is coupled to the feedpoint, extends along the first direction; and a section of the any one of the output ports which section is continuous with the end section extends along the second direction as suggested by the teachings of Lissel and Koreyasu which can be used to allow radio waves radiated from the antenna elements symmetrically arranged on the opposite sides of the power feed section are not canceled out one another despite the fact that the first and second radiation sections supplies the signals to the antenna elements on the left and right sides of the substrate from opposite sides, and for it to be possible to manufacture an array antenna having sharp directivity in a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845